Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claims Status:
	Claims 12, 24, 25, 31-35 and 39-41 have been cancelled.
Claims 42-46 are new.
	Claims 1-11, 13-23, 26-30, 36-38 and 42-46 are pending. Applicant’s amendments have necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 2/11/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-14, 16-23, 26-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty et al. (US 20160184258; IDS reference #62). Claims 1-23, 25-30 and 36-38 were rejected under 35 U.S.C. 103(a) as being unpatentable over by Murty et al. (US 20160184258; IDS reference #62), as applied to claims 1-14, 16-23 and 26-30, and Rigassi et al. (US 20080279940) and Vangara et al. (US 20160271252) and (Turner et al.(US 20180289665). Applicant’s amendment has overcome this rejection. The compositions of Murty et al. are oil-based and the instant claims are substantially 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11, 13-23, 26-30, 36-38 and 42-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhury et al. (US 20040228921) and Murty et al. (US 20160184258; IDS reference #62) and Rigassi et al. (US 20080279940) and Vangara et .
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    500
    1426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    1015
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1-5, 7-10, 17, 27, 42, 45 and 46, Chowdhury et al. teach a composition for administration of a therapeutic agent into a body cavity of a 

    PNG
    media_image3.png
    470
    727
    media_image3.png
    Greyscale

And the INCI name is Poloxamer 188. 
Regarding instant claims 1-8, 12-14, 17-20, Murty et al. disclose oral dosage forms of cannabinoids (Abstract; claim 1) comprising: 
About 1 to 60 wt% Cannabinoids THC, CBD, CBDV, for example (claims 1 and 6), which are pure or synthetic [0271], which overlaps the instantly claimed from about 10 to 50 wt% or about 10-30 wt%;
At least one poloxamer 124 or 188 (claim 12), which meet the limitations of instant claims 6 and 7 (instant specification page 12, lines 13-17);
A solvent according to the formula propylene glycol (claim 13); and 
Modified release agent HPMC, which is also a cellulose derivative, ethyl cellulose or carnauba wax (claim 15).
With regard to instant claim 9, Murty et al. disclose about 1-70 wt% of the viscosity modifying agent of claim 15, which Applicant denotes as a modified release agent. 
With regard to instant claims 10 and 11, Murty et al. specifically name poloxamer 124 and poloxamer 188 and mixtures thereof (claim 12). Accordingly, the ordinary artisan readily envisages this embodiment of Murty et al. MPEP 2131.02(III): A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination."  
With regard to instant claims 16 and 21-23, Murty et al. disclose that the oral dosage form comprise about 1-70 wt% co-solvent and about 0.01-15 wt% antioxidants such as ascorbyl palmitate, tocopherol and propyl gallate (claims 13 and 14). The range of about 1-70 wt% co-solvent overlaps the claimed ranges of about 10 to 80 wt% and about 20-65 wt% and the range of about 0.01-15 wt% overlaps the instantly claimed range from 0.001 to 5 wt%. MPEP 2144.05(I): In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 26, Murty et al. disclose a semi-solid inducer thus making a solid composition at 20° C and 1 atm (claims 3-5) especially at the higher amounts of semi-solid inducer that can make an isotropic semi-solid or waxy solid phase [0033-0034] that is melted and allowed to cool in a capsule [0154-0159] which would then solidify.  
With regard to instant claims 27 and 30, Murty et al. disclose a genus of oral dosage forms (claim 1) and exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204] thus making semi-solid matrix or liquid filled gel capsules [0214]. 
With regard to instant claims 28 and 29, Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. 
With regard to instant claims 12-15, Rigassi et al. teach the equivalence of propylene glycol and triethyl citrate as hydrophilic solvent component (claim 6) as well as other hydrophilic substances [0085] for spontaneously dispersible pharmaceutical compositions (Abstract). 
With regard to instant claim 27, Turner et al. teach THC and CBD compositions (Abstract) where the composition is formulated in a dosage form selected from the group consisting of liquid, solid, gas, oral, sublingual, pill, tablet, capsule, buccal, tincture, strip, film, spray, lozenge, effervescent form, sub-lingual, granules, orally-
With regard to instant claims 36-38, Vangara et al. teach cannabinoid pharmaceutical formulations including substantially pure THC, CBD and synthetic derivatives  (claims 1, 3 and 5) for administration to treat a disease or disorder, or a symptom of a disease or disorder, comprising administering the formulation of claim 1 to a patient in need thereof, wherein the disease or disorder is selected from the group consisting of Prader-Willi syndrome, obesity, graft versus host disease, gelastic seizures/hypothalamic  hamartoma, neonatal seizures, movement disorders including dystonia, central pain syndromes, phantom limb pain, multiple sclerosis, traumatic brain injury, radiation therapy, acute and chronic graft versus host disease, T-cell autoimmune disorders, colitis, Dravet Syndrome, Lennox Gastaut Syndrome, mycolonic seizures, juvenile mycolonic epilepsy, refractory epilepsy, schizophrenia, juvenile spasms, West syndrome, infantile spasms, refractory infantile spasms, tuberous sclerosis complex, brain tumors, neuropathic pain, cannabis use disorder, post-traumatic stress disorder, anxiety, early psychosis, Alzheimer's Disease, autism (which reads on autism spectrum disorder), acne, Parkinson's disease, social anxiety disorder, depression, diabetic retinopathy, diabetic nephropathy, diabetic neuropathy, ischemic injury of heart, ischemic injury of brain, chronic pain syndrome, and rheumatoid arthritis 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Chowdhury et al. is that Chowdhury et al. do not expressly teach an embodiment with solvents such as propylene glycol or triethyl citrate solvent in an amount of from about 10-80 wt% or about 20-60 wt%. This deficiency in Chowdhury et al. is cured by the teachings of Murty et al. and Rigassi et al.
2. The difference between the instant application and Chowdhury et al. is that Chowdhury et al. do not expressly teach natural source purified or synthetic cannabinoids, such as CBD, in an amount from about 10-50 wt% or about 10-30 wt%, or Poloxamer 124 or from about 0.001-5 wt% antioxidants such as vitamin E. This deficiency in Chowdhury et al. is cured by the teachings of Murty et al. 
3. The difference between the instant application and Chowdhury et al. is that Chowdhury et al. do not expressly teach all the dosage forms of instant claim 27 or a core shell capsule configuration of the oral composition where the pharmaceutical formulation is a solid at 20 °C and 1 atm that is used in the methods of instant claims 36-38. This deficiency in Chowdhury et al. is cured by the teachings of Murty et al. and  Vangara et al.
4. The difference between the instant application and Chowdhury et al. is that Chowdhury et al. do not expressly prepare the oral dosage form as a tablet, gel, 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the pharmaceutical composition of Chowdhury et al. with solvents such as propylene glycol or triethyl citrate solvent in an amount of from about 10-80 wt% or about 20-60 wt%, as suggested by Murty et al. and Rigassi et al., in the oral dosage form of Chowdhury et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Chowdhury et al. teach and suggest oral dosage forms and Chowdhury et al. teach and suggest propylene glycol which is a solvent for use in the composition. Murty et al. provides guidance as to how much propylene glycol the artisan should employ when formulating cannabinoid oral compositions. Therefore, the ordinary artisan would have a reasonable expectation of success in employing the claimed amounts of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus the ordinary artisan would have a reasonable expectation of success in employing triethyl citrate or other analogous hydrophilic compounds taught in the art in the oral dosage form of Chowdhury et al. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the oral dosage form of Chowdhury et al. with natural source purified or synthetic cannabinoids, such as CBD, in an amount from about 10-50 wt% or about 10-30 wt%, or Poloxamer 124 or from about 0.001-5 wt% antioxidants such as vitamin E, as suggested by Murty et al., and produce the instant invention..
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Chowdhury et al. teach and suggest THC in the composition. Murty et al. render obvious 1 to 60 wt% Cannabinoids THC, CBD, CBDV, for example (claims 1 and 6), which are pure or synthetic [0271], which overlaps the instantly claimed from about 10 to 50 wt% or about 10-30 wt%. Thus, THC, CBD, CBDV, etc…are functional equivalents for the same purpose. “Where two known alternatives are interchangeable In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus the ordinary artisan would have a reasonable expectation of success in employing any of the other claimed cannabinoids such as CBD in the amounts instantly claimed with a reasonable expectation of success in the pharmaceutical composition of Chowdhury et al. Similarly, Chowdhury et al. teach and suggest using combinations of Poloxamers and Murty et al. teach and suggest combining Poloxamer 124 and Poloxamer 188 for cannabinoid compositions. Thus, it is merely judicious selection of known Poloxamers to use in combination for the pharmaceutical composition with a reasonable expectation of success. In regard to the antioxidants, the ordinary artisan is motivated to add the claimed antioxidants in the amounts instantly claimed because Murty et al. instruct the artisan that the antioxidants provide protection for the drug compound THC [0168]. Protection of the drug compound is a desirable characteristic as that would allow longer shelf life of the active ingredient in the formulation. Consequently, the ordinary artisan would add the claimed antioxidants in the amounts instantly claimed to protect the active cannabinoid compounds with a reasonable expectation of success. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the oral dosage form of Chowdhury et al. where the pharmaceutical formulation is a solid at 20 °C and 1 atm and in a core shell liquid gel/solid capsule, a suggested by Murty et al., to be used in the methods of instant claims 36-38, as suggested by Vangara et al., and produce the instant invention.

Regarding the method claims, it is noted that Chowdhury et al. broadly teach that: “…a composition used for (a) the treatment of, therapy of, prophylaxis of, lessening the severity of, amelioration of, or forestalling (b) an injury, a disease, an infection, discomfort, pain, or a malady in a vertebrate.” [0014]. The ordinary artisan in this art is 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage form of Chowdury et al., as a tablet, gel, powder, granule, as suggested by Murty et al. and Turner et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The Examiner has established that Chowdhury et al. teach oral formulations and Murty et al. prepares core-shell capsule structures with the oral pharmaceutical composition. Furthermore, the art of Turner et al. also teaches alternative dosage forms of THC and CBD including gels, capsule, tablets, powders and granules. Thus, the ordinary artisan in the medical/pharmaceutical arts is knowledgeable of the different types of dosage forms for the cannabinoids and has the skill to prepare different oral dosage forms with a reasonable expectation of success. Since these are merely different means to serve the same purpose to deliver the active cannabinoids, then they are viewed as functionally equivalent. Moreover, “Where two known alternatives are In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments are noted but are moot in view of the new ground of rejection necessitated by amendment where the newly applied art of Chowdhury et al. teaches and suggests oral cannabinoid formulations that are oil free. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
1. Claim 1-11, 13-23, 26-30 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-24 and 40-43 of copending Application No. 15640033 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image4.png
    442
    1113
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    1036
    media_image5.png
    Greyscale

The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or that the formulation contains at least one modified-release agent such as HPMC. However, 
Therefore the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claim 1-11, 13-23, 26-30 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 31 and 32 of copending Application No. 16959357 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image6.png
    337
    768
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    382
    786
    media_image7.png
    Greyscale

Treating autism naturally treats autism spectrum disorder. 
The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or that the formulation contains at least one modified-release agent such as HPMC. However, Murty et al. teach and suggest adding modified release agents (claim 15) and Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin 
Therefore the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 1-11, 13-23, 26-30 and 42-46  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-29, 35-37 of copending Application No. 16959350 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image8.png
    369
    769
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    242
    778
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    530
    776
    media_image10.png
    Greyscale

The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or name the types of modified-release agents such as HPMC. However, Murty et al. teach and suggest adding modified release agents (claim 15) and Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204] thus making semi-solid matrix or liquid filled gel capsules [0214]. Murty et al. disclose direct filling of 
Therefore the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
Applicant requests that the rejections be held in abeyance until patentable subject matter is identified. Since no patentable subject matter can be identified at this time then the claims remain rejected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613